Citation Nr: 1226425	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to April 1971.  He had additional, unverified service prior to that time.

This matter comes before the Board of Veterans' Appeals (Board) from a 
July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD, and assigned an initial 30 percent rating, and denied service connection for bilateral hearing loss.  In an April 2009 rating decision, the RO increased the 30 percent rating for PTSD to 50 percent for the entire initial rating period.  Although the RO granted a higher 50 percent rating for PTSD for the entire initial rating period, inasmuch as a higher rating is available, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of service connection for bilateral hearing loss was previously remanded by the Board in January 2011 for further evidentiary development of obtaining outstanding VA treatment records and obtaining a VA medical examination for bilateral hearing loss.  This was accomplished, and the claim was readjudicated in a May 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

By decision dated in January 2011, the Board denied an initial disability rating in excess of 50 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a Joint Motion for Remand.  

The parties to the Joint Motion for Remand requested that the Court vacate that portion of the Board's decision denying an initial disability rating in excess of 
50 percent for PTSD.  The Joint Motion for Remand specifically stated that the Board needed to address contentions by the Veteran and his representative that the Veteran's PTSD had worsened since the last VA examination.  The Joint Motion for Remand also specifically stated that the Board should determine whether the Veteran's employment was substantially gainful within the meaning of the VA regulations.  

The Veteran's claims folder has been returned to the Board for further appellate review.  The Board is aware of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis in this decision has been undertaken after such critical reevaluation of all the evidence as it pertains to the proper rating for the initial rating period that remains on appeal.

The issues of a higher initial rating in excess of 50 percent for service-connected PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to noise while in service.

2.  The Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA disability compensation purposes.

3.  Symptoms of bilateral hearing loss were not chronic in service.

4.  Symptoms of bilateral hearing loss have not been continuous since service separation.

5.  The Veteran's current bilateral hearing loss is not etiologically related to exposure to noise in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.   Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely October 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations for hearing loss in April 2008 and November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for bilateral hearing loss has been met.  
38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examinations, post-service VA and private  treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss 

In August 2007, the Veteran filed a claim of service connection for bilateral hearing loss, and in the claim he contended that bilateral hearing loss began in service.  The Veteran has reported loud noise exposure in service.  Pursuant to the VA claim, the Veteran has also reported that his bilateral hearing loss has been continuous since service separation. 

First addressing the question of current disability, the Board finds that the Veteran has bilateral hearing loss disability.  April 2008 and November 2011 VA audiological examination results establish hearing loss "disability" in each ear as defined in 38 C.F.R. § 3.385.  

In April 2008, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 110, 110, 110, 110, and 110 decibels, respectively, with an average puretone threshold of 110 decibels.  The right ear could not be tested for speech recognition.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 25, 20, 20, 35, and 50 decibels, respectively, with an average puretone threshold of 31 decibels.  The speech recognition score for the left ear was 
92 percent.  

In November 2011, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 90, 95, 105, 105, and 105 decibels, respectively, with an average puretone threshold of 102 decibels.  The speech recognition score for the right ear was 0 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 35, 30, 35, 40, and 55 decibels, respectively, with an average puretone threshold of 40 decibels.  The speech recognition score for the left ear was 
92 percent.  

The Board finds that the Veteran was exposed to loud noise (acoustic trauma) in service.  The Veteran's service records document that the Veteran was a combat helicopter pilot and participated in operations against enemy forces in Vietnam.  In the April 2008 VA audiological examination, the Veteran reported that during service he was exposed to loud noise (acoustic trauma) from helicopters and mortar explosions in service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertion of exposure to acoustic trauma in service as consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b).

The Board also finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of hearing loss in service.  Service treatment records are negative for any complaints or treatment for hearing loss.  In the March 1971 service separation examination report, which includes a clinical examination, the service examiner did not diagnose hearing loss.  The whispered voice test was 15 out of 15 bilaterally.  The March 1971 service separation examiner's review of the history is also negative for any reports of complaints or symptoms of the ears or hearing loss.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of hearing loss in service, or complaints, treatment, or diagnosis of hearing loss either during service or at service separation in April 1971.

Audiometric testing was not conducted during service, so no audiometric test scores are available to measure the degree of hearing loss at service separation.  Audiometric testing is undoubtedly more precise than a whisper voice test, although the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  The absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board finds that the whispered voice test is a subjective and blunt measure of hearing loss, and is of little probative value in this case.  The whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  Particularly in light of the Court's holding in Hensley  v. Brown, 5 Vet. App. 155, 159 (1993), that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for hearing loss disability after service, the service examiners' indications that the whisper tests showed normal hearing, including at service separation, is of little probative value.

Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  Because the service treatment record evidence does not demonstrate either the presence or absence of hearing loss in service, the Board finds that other evidence that bears on the Veteran's hearing loss in service is highly probative in determining the onset and chronicity of hearing loss symptoms in service and continuity of hearing loss symptoms since service separation.  

The Board next finds that the weight of the evidence demonstrates that hearing loss symptoms have not been continuous since service separation in April 1971.  The post-service evidence shows no history, complaints, findings, or diagnosis of hearing loss after service separation until many years later in February 1999.  The absence of post-service complaints, findings, diagnosis, or treatment for 28 years after service is one factor that tends to weigh against a finding of continuous bilateral hearing loss symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

While the Veteran is competent to state that he had bilateral hearing loss symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of bilateral hearing loss symptoms in service and continuous bilateral hearing loss symptoms since service, made in the context of the August 2007 claim of service connection (disability compensation) for bilateral hearing loss, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic bilateral hearing loss symptoms in service and continuous post-service bilateral hearing loss symptoms are inconsistent with the service treatment record evidence and the findings at the service separation examination in March 1971.

The Veteran's recent statements of chronic bilateral hearing loss symptoms in service and continuous bilateral hearing loss symptoms are also inconsistent with the Veteran's own histories and the findings in VA treatment records.  VA treatment records dated from April 1998 to April 2010 do not reflect any report of an in-service ear injury or disease, chronic bilateral hearing loss symptoms in service, or continuous bilateral hearing loss symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention an ear injury in service, chronic bilateral hearing loss symptoms in service, or continuous bilateral hearing loss symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

Other evidence tending to show that hearing loss symptoms have not been continuous since service separation include the February 1999 VA treatment record, where the Veteran reported sudden onset of hearing loss and denied any previous hearing loss.  In the October 1999 VA treatment record, the Veteran reported sudden onset of hearing loss in February 1999, but denied any previous hearing loss.  In the April 2008 VA audiological examination, the Veteran reported sudden hearing loss about ten years ago, but that his hearing was fine before that time.  The Board finds that the statements definitively indicating a lack of continuity of bilateral hearing loss symptomatology made to health care professionals are more credible than the more ambivalent statements regarding bilateral hearing loss made in support of an appeal for compensation benefits.  See Cartright, 2 Vet. App. at 25; Pond (interest may affect the credibility of testimony).

The Board also notes that the Veteran's service connection claim to VA for other disabilities in October 1980 did not include or mention bilateral hearing loss; the first time the Veteran had asserted bilateral hearing loss during service and continuous bilateral hearing loss symptoms since service was in August 2007.  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention bilateral hearing loss symptoms at that time.  This suggests to the Board that there was no pertinent bilateral hearing loss symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1980 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for bilateral hearing loss at the time of the October 1980 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of bilateral hearing loss symptomatology at the time he filed the claim.  

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss is not related to his active service.  In an April 2008 VA examination, the VA examiner opined that Veteran's bilateral hearing loss was less likely than not (less than 50 percent probability) related to service.  The VA examiner reasoned that the speech testing at service entrance and service separation suggested normal hearing in both ears; the Veteran experienced sudden hearing loss of the right ear after service in 1999, reported that his hearing was fine before that time; and that the Veteran's bilateral hearing loss was caused by medical factors not related to service rather than noise exposure in service.  

In a November 2011 VA examination, the VA examiner opined that Veteran's bilateral hearing loss was less likely than not (less than 50 percent probability) related to service.  The VA examiner reasoned that the Veteran experienced sudden hearing loss in the right ear in 1997, but that he reported his hearing was fine before that time.  The VA examiner further reasoned that because pure-tone testing was not done in service, considerable weight was given to the Veteran's statements that he did not experience any symptoms of hearing loss before 1997.  

In the July 2012 Informal Hearing Presentation (IHP), the Veteran's representative contends that the November 2011 VA audiological examination was inadequate because the VA examiner did not address certain VA medical documents.  However, these documents were part of the claims file at the time of the 
November 2011 VA audiological examination.  See Barr, 21 Vet. App. at 311.  The examiner was merely reporting the language from the April 2008 VA audiological examination to show that even though this additional evidence had been added to the claims file, there was no additional evidence presented that would change the April 2008 VA audiological opinion.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current bilateral hearing loss and his military service, including no credible evidence of continuity of symptomatology of bilateral hearing loss which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  On the question of relationship of current bilateral hearing loss to service, the April 2008 and November 2011 opinions weigh against the claim.  Both opinions are competent and probative medical evidence because they are factually accurate and are supported by an adequate rationale.  These opinions are based upon accurate factual assumptions of some noise exposure in service, but no chronic symptoms of bilateral hearing loss in service or symptoms of continuous bilateral hearing loss since service separation, consistent with the Board's weighing of the evidence and findings in this case.  The VA examiners reviewed the claims files, including the Veteran's own reported histories and complaints, and fully articulated the opinions; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of relationship of bilateral hearing loss to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Based upon the direction provided in the Court's April 2012 Remand Order and on review of all the evidence, lay and medical, as it bears on the relevant initial rating period, the Board finds that a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal for a higher initial rating in excess of 50 percent for PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2011).

The Veteran's most recent VA examination of PTSD took place in April 2008, over four years ago.  In the November 2010 Informal Hearing Presentation, the Veteran's representative claimed that the Veteran's symptoms had worsened since the last VA examination in April 2008 and pointed to an August 2008 private medical opinion which reported GAF scores (42-48 over the past year) lower than the GAF score (50) reported by the April 2008 VA examination.  For these reasons, VA will provide the Veteran a more contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected PTSD.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281 (1993); VAOPGCPREC 11-95.

The record also contains some evidence suggesting the Veteran may be unemployable due to the service-connected PTSD.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

A TDIU rating is warranted, in pertinent part, where a veteran cannot obtain or maintain substantially gainful employment.  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2011).  

In a September 2007 private treatment record, the Veteran reported working at a VA service office in a funded work experience, but that it was a limited internship and he was not able to find work for the past two years.  In an August 2008 private psychological examination, the private examiner reported that the Veteran had an internship with a veterans service office, but had not been able to get a job for months after leaving a job with a phone solicitation company.  In a November 2009 VA treatment record, the Veteran reported being retired.  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

Accordingly, the issues of a higher initial rating in excess of 50 percent for service-connected PTSD and TDIU are REMANDED for the following action:

1.  The AMC/RO should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form and requirements to establish inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

2.  Afford the Veteran a VA psychiatric examination to determine the current level of occupational and social impairment due to the service-connected PTSD.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected PTSD should be reported in detail.

3.  After completion of the above and any additional development deemed necessary, the AMC/RO should adjudicate the issues of a higher initial rating in excess of 50 percent for service-connected PTSD and TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


